

115 HR 4959 IH: Working Families Relief Act of 2018
U.S. House of Representatives
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4959IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2018Mr. Budd introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to ensure that the temporary refundable portion of the
			 child tax credit is not less than the payroll taxes paid by the taxpayer.
	
 1.Short titleThis Act may be cited as the Working Families Relief Act of 2018. 2.Temporary refundable portion of child tax credit not less than payroll taxes paid by taxpayer (a)In generalSection 24(h)(5)(A) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (A)In generalSubsection (d)(1)(A) shall be applied without regard to paragraph (4) of this subsection and the amount determined under subsection (d)(1)(A) shall not exceed the greater of—
 (i)$1,400, or (ii)the excess of—
 (I)the taxpayer’s social security taxes (as defined in subsection (d)(2)) for the taxable year, over (II)the credit allowed under section 32 for the taxable year..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 